DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 does not show the disclosed A-A line in page 8 line 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one condenser (20) is ” and “the at least one condenser (20) is formed as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air” disclosed in claims 9 and 10 and “a cross sectional area of such interior space is in the range of 2-8                                 
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    "
                                
                             must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the phrase: "embodiments of the invention comprises".  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In line 4 of page 9, the phrase “compressor 6” to be interpreted as - - compressor 16 - -
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claims 1 and 13 should state in the preamble - - A refrigerated sales cabinet - -
Claims 2-12 should state in the preamble - - The refrigerated sales cabinet - -
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, 11, and 13, the word "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of substantive examination, examiner will presume that said limitations that follow this word are not necessarily required to be met by the prior art.
Regarding claim 2, the word "substantially" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of substantive examination, examiner will presume that said limitations that follow this word are not necessarily required to be met by the prior art.
Claims 6, 8, and 12 recite the phrase “and/or” which renders the claims indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. No 
Claims 6, 8, and 11 recite the phrase “at or” which renders the claims indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. No person of ordinary skill in the art would know what “at or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “at or” will be considered optional.
Claim 3 recites the limitation “the roof portion” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 11, and 12 recite the limitation “the rear face” in line 2 (claim 5), line 8 (claim 11), and line 2 (claim 12).  There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitations “the refrigerated sales space” in line 5, “the interior of the compressor compartment” in line 5, and “the rear side” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8, the claim recites “wherein the compressor compartment encloses at least one compressor and separates the interior of the compressor compartment from the re-frigerated sales space and/or from the outside of the refrigerated sales cabinet” which renders the claim indefinite because it is unclear what structure separates the interior of the compressor compartment. For examination purposes, the limitation is interpreted to recite - - wherein the compressor compartment encloses at least one compressor and a wall separates the interior of the compressor compartment from a re-frigerated sales space - -
Claim 12 recites the limitations “the interior space of the ledge” in line 2, “the interior space of the ledge” in line 2, “the inner surfaces” in line 3, and “the cross sectional area” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, the claim recites “the at least one condenser (20) is formed as a heat exchanger transferring heat from the compressed hot refrigerant to a brine” which renders the claim indefinite because it is unclear how the condenser can be structured as a heat exchanger transferring heat from the compressed hot refrigerant to a brine. The specification and figures fail to illustrate this type of heat exchanger and also fail to include the structures for transferring heat to brine. 
Regarding claim 10, the claim recites “the at least one condenser (20) is formed as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air” which renders the claim indefinite because it is unclear how the condenser can be structured as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air. The specification and figures fail to illustrate this type of heat exchanger and also fail to include the structures for transferring heat to ambient air.
Claims 4 and7, are rejected due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strasburger (DE. 19906742A1, herein after referred to as Strasburger).
Regarding claim 1, Strasburger teaches a refrigerated sales cabinet (refrigerated cabinet 10 Fig.1) comprising a cabinet body (see below annotated Fig. of Strasburger) having a rear wall (rear wall 26 Fig. 1); a compressor (compressor 24 Fig. 1) of a vapor compression cycle (Abstract) arranged within a compressor compartment (lower floor area 28 Fig. 1); and a riser conduit (guiding device 30 Fig.1) having an inlet port (see below annotated Fig. of Strasburger) at the compressor compartment and an outlet port (see below annotated Fig. of Strasburger) positioned outside (Fig. 1 and paragraph [019]) such that gas (air stream 20 Fig. 1), including leaked refrigerant flows from the compressor compartment through the riser conduit and exits the riser conduit through the outlet port (paragraph [019]).

    PNG
    media_image1.png
    664
    931
    media_image1.png
    Greyscale

Regarding claim 2, Strasburger teaches wherein the riser conduit (guiding device 30 Fig. 1) extends in a vertical direction (Fig. 1).
Regarding claim 3, Strasburger teaches wherein the outlet port (see below annotated Fig. of Strasburger) of the riser conduit (guiding device 30 Fig. 1) is located behind the rear wall (see below annotated Fig. of Strasburger) of the cabinet body at a height between a middle portion of the rear wall and a roof portion (see below annotated Fig. of Strasburger).

    PNG
    media_image2.png
    712
    699
    media_image2.png
    Greyscale

Regarding claim 4, Strasburger teaches wherein the riser conduit (guide device 30 Fig. 1) is located behind the rear wall (rear wall 26 Fig. 1) of the refrigerated sales cabinet (Fig.1 and paragraph [019]).
Regarding claim 5, Strasburger teaches wherein at least a portion of the riser conduit (guide device 30 Fig. 1) is formed by the rear face (see below annotated Fig. of Strasburger) of a rear wall (rear wall 26 Fig. 1) of the cabinet body (refrigerated cabinet 10 Fig.1) and a ledge (see below annotated Fig. of Strasburger and paragraph [019]).

    PNG
    media_image3.png
    673
    757
    media_image3.png
    Greyscale

Regarding claim 6, Strasburger teaches wherein the inlet port of the riser conduit is arranged at an upper portion of the compressor compartment (see below annotated Fig. of Strasburger); wherein the outlet port of the riser conduit is arranged behind the rear wall of the refrigerated sales cabinet (see below annotated Fig. of Strasburger) so as to discharge the gas (air stream 20 Fig. 1), including the leaked refrigerant, from the compressor compartment (floor area 28 Fig. 1) to an environment behind the refrigerated sales cabinet (paragraph [019]).

    PNG
    media_image4.png
    657
    729
    media_image4.png
    Greyscale

Regarding claim 13, Strasburger teaches refrigerated sales cabinet (refrigerated cabinet 10 Fig.1) comprising a cabinet body (see below annotated Fig. of Strasburger) having a rear wall (rear wall 26 Fig. 1); a refrigerant containing component (compressor 24 Fig. 1) located in the lower section (lower floor area 28 Fig. 1) of the refrigerated sales cabinet; and a riser conduit (guiding device 30 Fig.1) having an inlet port (see below annotated Fig. of Strasburger) at the refrigerant containing component and an outlet port (see below annotated Fig. of Strasburger) positioned outside (Fig. 1 and paragraph [019]) such that gas (air stream 20 Fig. 1), including leaked refrigerant flows from the refrigerant containing component through the riser conduit and exits the riser conduit through the outlet port (paragraph [019]).

    PNG
    media_image5.png
    549
    769
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strasburger (DE. 19906742A1, herein after referred to as Strasburger) in view of Fujimoto et al. (JP. S59167672A, herein after referred to as Fujimoto).
Regarding claim 7, Strasburger teaches the invention as described above but fails to explicitly teach wherein the riser conduit is formed as a fanless riser conduit.
However, Fujimoto teaches wherein the riser conduit (exhaust passage 17 Fig. 1) is formed as a fanless riser conduit (Fig. 1) to allow for the gas to be exhausted without the need of extra power consumption by a fan resulting in a more power efficient refrigerator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Strasburger to include a riser conduit formed as a fanless riser conduit in view of the teachings of Fujimoto to allow for the gas to be exhausted without the need of extra power consumption by a fan resulting in a more power efficient refrigerator.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strasburger (DE. 19906742A1, herein after referred to as Strasburger) in view of Yoon et al. (US. 20080245093A1, herein after referred to as Yoon).
Regarding claim 8, Strasburger teaches wherein the compressor compartment is arranged in the rear wall of the cabinet body (Fig. 1); wherein the compressor compartment (lower floor area 28 Fig. 1) encloses at least one compressor (compressor 24 Fig. 1) and a wall 

    PNG
    media_image6.png
    736
    797
    media_image6.png
    Greyscale

Strasburger teaches the invention as described above but fails to explicitly teach wherein a rear side of the compressor compartment is formed by a removable rear cover closing an opening within the rear wall of the cabinet body.
However, Yoon teaches wherein a rear side of the compressor compartment (machine compartment 30 Fig. 1) is formed by a removable rear cover (access panel 23 Fig.2) closing an opening within the rear wall of the cabinet body (paragraph [0031]) to allow access to the compressor and its components for maintenance purposes.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Strasburger to include a rear side of the compressor 
Regarding claim 10, Strasburger teaches wherein the refrigerated sales cabinet (refrigerated cabinet 10 Fig.1) is formed as a plug-in cabinet (paragraph [001]); wherein the vapor compression cycle (Abstract) comprises at least one compressor (compressor 24 Fig. 1), at least one condenser (condenser 22 Fig. 1), and an evaporator (evaporator 16 Fig. 1).
Strasburger teaches the invention as described above but fails to explicitly teach an expansion device and refrigerant conduits interconnecting these elements and circulating a refrigerant therethrough; and wherein the at least one condenser is formed as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air.
However, Yoon teaches an expansion device (paragraph [0005]) and refrigerant conduits (see below annotated Fig. of Yoon) interconnecting these elements and circulating a refrigerant therethrough (paragraph [0005]); and wherein the at least one condenser (condenser 42 Fig.1) is formed as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air (paragraph [0039]) to circulate the refrigerant between the different components and also allow the refrigerant to be cooled down.

    PNG
    media_image7.png
    560
    655
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Strasburger to include an expansion device and refrigerant conduits interconnecting these elements and circulating a refrigerant therethrough; and wherein the at least one condenser is formed as a heat exchanger transferring heat from the compressed hot refrigerant to ambient air in view of the teachings of Yoon to circulate the refrigerant between the different components and also allow the refrigerant to be cooled down.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strasburger (DE. 19906742A1, herein after referred to as Strasburger) in view of Datta (5438846, herein after referred to as Datta).
Regarding claim 9, Strasburger teaches a refrigerated sales cabinet (refrigerated cabinet 10 Fig.1).
Strasburger teaches the invention as described above but fails to explicitly teach wherein the vapor compression cycle comprises at least one compressor, at least one condenser, an 
	However, Datta teaches wherein the vapor compression cycle (refrigerating cycle Col. 1 line 32) comprises at least one compressor (compressor 20 Fig. 1), at least one condenser (heat exchanger 34 Fig.1 and Col. 5 line 20), an expansion device (expansion valve 58 Fig. 1) and an evaporator (heat exchanger 70 Fig. 1 and Col. 5 line 11) and refrigerant conduits (discharge line 24, line 26, conduit 40, conduit 46, conduit 60 Fig. 1) interconnecting these elements and circulating a refrigerant therethrough (Fig.1); and wherein the at least one condenser is formed as a heat exchanger transferring heat from the compressed hot refrigerant to a brine (Col. 5 lines 21-23) to allow for the refrigerant to flow through the different components and also cool it down using brine.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Strasburger to include a vapor compression cycle comprising at least one compressor, at least one condenser, an expansion device and an evaporator and refrigerant conduits interconnecting these elements and circulating a refrigerant therethrough; and wherein the at least one condenser is formed as a heat exchanger transferring heat from the compressed hot refrigerant to a brine in view of the teachings of Datta to allow for the refrigerant to flow through the different components and also cool it down using brine.
	The combined teachings teach the invention as described above but fail to explicitly teach a refrigerated sales cabinet formed as a semi plug-in cabinet. However, it is understood by the examiner through the disclosed specification that a “semi plug-in cabinet” is a refrigerator which is using brine to cool off the condenser. Datta is teaching a refrigerating system that is using .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strasburger (DE. 19906742A1, herein after referred to as Strasburger) in view of Datta (5438846, herein after referred to as Datta), and in further view of Fujimoto et al. (JP. S59167672A, herein after referred to as Fujimoto).
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach wherein the at least one condenser is arranged on top of a roof portion of the cabinet body; wherein the vapor compression cycle further comprises a pressure line extending between the at least one compressor and the at least one condenser; and wherein the pressure line extends behind the rear wall of the cabinet body and is covered, at least partially, by a ledge.
However, Fujimoto teaches wherein the at least one condenser (main condenser 38 Fig. 5) is arranged on top of a roof portion of the cabinet body (line 118 and Fig. 5); wherein the vapor compression cycle further comprises a pressure line (main condenser pipe 13 Fig. 2) extending between the at least one compressor (compressor 9 Fig. 2) and the at least one condenser (Fig. 2); and wherein the pressure line extends behind the rear wall (back plate 7 Fig. 2) of the cabinet body and is covered (lines 22-24), at least partially, by a ledge (decorative plate 14 Fig. 2) to allow for the hot gas leaving the compressor to reach the condenser so that it can be cooled down.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include at least one condenser arranged on top of a roof portion of the cabinet body; wherein the vapor compression cycle 
Regarding claim 12, the combined teachings teach wherein an interior space of the ledge (decorative plate 14 Fig. 2 of Fujimoto), enclosed by a rear face of the rear wall (back plate 7 Fig. 2) of the cabinet body and inner surfaces (see below annotated Fig. of Fujimoto) of the ledge and which is not occupied by the pressure line, forms at least part of the riser conduit (heat exhaust passage 17 Fig 1).

    PNG
    media_image8.png
    714
    332
    media_image8.png
    Greyscale

                
                    
                        
                            c
                            m
                        
                        
                            2
                        
                    
                
            .
Fujimoto does however teach a “large back plate 28 formed by forming a step push of about 30 mm with a width of about 5'0 mm from the side edge portion over the entire length” (lines 73-75 page 3). Therefore, the size of the cross-sectional area of the interior space is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --an optimal size for the cross-sectional area--. Therefore, since the general conditions of the claim, i.e. a conduit that encloses a pressure line and that allows gas to flow out, were disclosed in the prior art by Fujimoto, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Fujimoto by employing a cross sectional area in the range of 2-8                 
                    
                        
                            c
                            m
                        
                        
                            2
                        
                    
                
            .
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the cross-sectional area size of the interior space of the combined teachings, and thus the claimed cross-sectional area size cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including the same components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763